    Case 1:21-cv-22440-KMW Document 46 Entered on FLSD Docket 08/31/2021 Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Southern District of Florida

 DONALD J. TRUMP, the Forty-Fifth President of the
 United States, INDIVIDUALLY AND ON BEHALF OF
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:21-CV-22440-KMW
    FACEBOOK, INC., and MARK ZUCKERBERG                            )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MARK ZUCKERBERG
                                         c/o Facebook, Inc.
                                         Registered Agent: Michael W. Browarnik
                                         1137 S Southlake Drive
                                         Hollywood, FL 33019



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Vargas Gonzalez Baldwin Delombard, LLP
                                         815 Ponce de Leon Blvd., Third Floor
                                         Coral Gables, FL 33134




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             08/31/2021
                                                                                                      s/ Johanna Borges
